COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-097-CV
 
 
BRET ARNOLD AND                                                                        APPELLANTS
PATRICIA
A. RUDDER
 
                                                             V.
 
B.R. ISRAEL                                                                                         APPELLEE
 
                                                       ------------
 
             FROM
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellants
Bret Arnold and Patricia A. Rudder attempt to appeal from the denial of their
motion to recuse the trial court judge in cause number 08-63080-02.[2]  Judge Jeff Walker heard appellants=
motion and denied it on January 25, 2010. 
Appellants filed a notice of appeal, and on April 12, 2010, we notified
them of our concern that this court lacked jurisdiction over this appeal
because the AOrder
Denying Motion to Recuse@ does not appear to be an
appealable order.  We also stated that
the appeal would be dismissed unless appellants or any party desiring to
continue the appeal filed with the court, on or before April 22, 2010, a
response showing grounds for continuing the appeal.  On April 26, 2010, appellants filed a motion
for extension of time to respond to our April 12, 2010 letter questioning jurisdiction.  We denied this motion.[3]
Generally,
an appeal may be taken only from a final judgment or order.  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).  An order denying a
motion to recuse is an unappealable interlocutory order.  Hawkins v. Walker, 233 S.W.3d 380, 401
(Tex. App.CFort
Worth 2007, pet. denied). Specifically, rule 18a of the Texas Rules of Civil
Procedure provides that an order denying a motion to recuse may be reviewed
only Aon
appeal from the final judgment.@  Tex. R. Civ. P. 18a(f); see Hawkins,
233 S.W.3d at 401. Because the order from which appellants attempt to appeal is
an unappealable interlocutory order, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED:
May 20, 2010




[1]See Tex. R. App. P.
47.4.


[2]On April 22, 2010, we
dismissed for want of jurisdiction another attempted appeal by the same
appellants, in the same trial court cause number, of the trial court=s January 28, 2010 AOrder on Motion to
Compel Answers to Interrogatories in Aid of Judgment,@ because the order
was not an appealable order.  See
Rudder v. Israel, No. 02-10-00037-CV, 2010 WL 1633376, at *1 (Tex. App.CFort Worth Apr. 22,
2010, no pet. h.) (mem. op.).


[3]We granted the
appellants= first motion for an
extension of time to respond to our jurisdiction letter in Rudder, but
we denied their second motion for extension of time to respond, which was filed
after the first extension=s deadline to respond
had passed.  See 2010 WL 1633376,
at *1.